Citation Nr: 0411003	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility to education benefits under Title 38, Chapter 30, of 
the United States Code (the Montgomery GI Bill).


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy for a 
period of twenty years.  He retired in March 2000. 

In December 2002, the veteran's application for Department of 
Veterans Affairs (VA) education benefits under the Montgomery GI 
Bill was denied by the VA Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran filed a notice of disagreement later that 
month, and the RO issued a statement of the case in January 2003.  
The veteran perfected his appeal to the Board of Veterans' Appeals 
[the Board] by filing a substantive appeal in February 2003.  See 
38 U.S.C.A. § 7105 (West 2002).

In his substantive appeal, the veteran requested a personal 
hearing before a Veterans Law Judge at a RO near his home in 
California.  A hearing was scheduled at the Los Angeles RO to be 
held on August 7, 2003.  In June 2002, the veteran requested that 
the hearing be postponed.  Accordingly, another hearing was 
scheduled to be held on March 2, 2004.  The veteran failed without 
explanation to report for the hearing.  Accordingly, the Board 
will proceed as if the veteran's hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).      


FINDING OF FACT

The veteran served on active duty from December 1976 to October 
1985 and from January 1989 to March 2000.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
educational assistance benefits under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. § 3011
(West 2002);  38 C.F.R. §§ 21.7040, 21.7044 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks VA education benefits under the Montgomery GI 
Bill.  The veteran's claim for such benefits was denied by the 
Muskogee RO because in the opinion of the RO he did not have 
requisite service.  The veteran has duly appealed the RO's 
decision.  

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him in 
obtaining the relevant evidence. 
See, in general, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2002).  
As will be explained immediately below, the Board finds that given 
the nature of this claim for VA educational benefits, the VCAA is 
not applicable.

The United States Court of Appeals for Veterans Claims (the Court) 
has held that the statutory and regulatory provisions of the VCAA 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

In the instant case the facts are not in dispute; resolution of 
the appeal is dependent on interpretation of the statutes and 
regulations pertaining to VA education benefits.  VA has no duty, 
therefore, to notify the veteran of evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, because there is no reasonable possibility than any such 
evidence exists.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board further points out that general due process 
considerations have been accorded the veteran in connection with 
this appeal.  See 38 C.F.R. § 3.103 (2002).
He has been allowed the opportunity to present evidence and 
argument.  As described in the Introduction, two personal hearings 
were scheduled; the veteran failed to appear for either hearing. 



Factual background

As noted above, the veteran served for twenty years, retiring in 
March 2000.  His dates of service were from December 1976 to 
October 1985 and from January 1989 to March 2000.

In November 2002, the veteran applied for VA education benefits.  
His claim was denied in the December 2002 action of the Muskogee 
RO which forms the basis of this appeal.  The RO elaborated on its 
decision in the January 2003 statement of the case.  It was noted 
that after the veteran's first period of service, from December 
1976 to October 1985, he was eligible for and availed himself of 
VA educational benefits under Title 38, Chapter 34, United States 
Code (the Vietnam Era GI Bill).  The RO additionally noted that 
the veteran did not serve continuously from July 1, 1985 through 
June 30, 1988 and thus was not eligible for benefits under Chapter 
30.         

The veteran, in his notice of disagreement and in his substantive 
appeal, stated that he had been informed by representatives of VA, 
the Department of Defense and the United States Navy that he had 
six years of VA educational benefits available after his 
retirement.  He further indicated that he should not be penalized 
because he received this misinformation.  

Relevant law and regulations

The veteran has applied for basic educational assistance under the 
provisions of 38 U.S.C. Chapter 30, which provides an educational 
assistance program to assist in the readjustment of members of the 
Armed Forces to civilian life after their separation from military 
service.  See 38 U.S.C.A. § 3001 (West 2002).
The program is available to individuals who meet certain criteria 
of basic eligibility, including active duty during certain 
prescribed dates and not preceding certain prescribed dates, or 
meeting certain other exceptional criteria.  See 38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042, 21.7045 (2003).


Specifically, in pertinent part, to be eligible for Chapter 30 
benefits, an individual must have first become a member of the 
Armed Forces or have first entered on active duty as a member of 
the Armed Forces after June 30, 1985.  See 38 U.S.C.A. § 
3011(a)(1)(A) (West 2002).  Educational assistance benefits under 
Chapter 30 may also be available to a veteran who, as of December 
31, 1989, was eligible for Chapter 34 education benefits and was 
on active duty at any time between October 19, 1984, to July 1, 
1985.  See 38 U.S.C.A. §§ 3011(a)(1)(B),(C) (West 2002); 38 C.F.R. 
§ 21.7044 (2003).

Analysis

In general, eligibility for benefits under the Montgomery GI Bill 
hinges upon a claimant entering military service after June 30, 
1985.  Manifestly, the veteran did not do so; his initial period 
of service began in December 1976 and ended in October 1985.

There are a number of other bases for eligibility under the 
Montgomery GI Bill.  The only one which is potentially relevant 
here is found in 38 U.S.C.A. § 3011(a), which provides that 
persons with eligibility under 38 U.S.C. Chapter 34, the Vietnam 
Era GI Bill, may establish eligibility for educational assistance 
under Chapter 30.  Such veterans may establish Chapter 30 
eligibility by showing that, as of December 31, 1989, they were 
eligible for Chapter 34 educational benefits and they served on 
active duty at any time between October 19, 1984 to July 1, 1985 
and served continuously on active duty from July 1, 1985 through 
June 30, 1988.  See 38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 38 
C.F.R. §§ 21.7040(b), 21.7044(a) (2003).   

In this case, as noted by the RO in the statement of the case, 
although the veteran served on active duty from October 19, 1984 
to July 1, 1985, he did not serve continuously on active duty from 
July 1, 1985 through June 30, 1988.  Indeed, the veteran's only 
service during this period was from July 1, 1985 to October 8, 
1985, a period of approximately three months.  Accordingly, the 
veteran did not meet the statutory requirements for establishing 
eligibility under the Montgomery GI Bill.  

The veteran does not dispute these facts or the RO's conclusion.  
His sole argument is that he was misinformed concerning his 
eligibility for VA education benefits.  The Board does not 
necessarily doubt the accuracy of his statements.  However, the 
Board is bound by applicable laws and regulations.  See 38 
U.S.C.A. § 7104(c) (West 2002).  The United States Court of 
Appeals for Veterans Claims has held that erroneous advice given 
by a government employee cannot be used to estop the government 
from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) 
[the remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge cannot 
involve payment of benefits where the statutory eligibility 
requirements for those benefits are not met].  Pursuant to the 
applicable legal criteria, there is simply no basis upon which to 
grant the veteran Chapter 30 benefits.

In sum, the Board concludes that the veteran did not have the 
requisite service in the Armed Forces of the United States which 
would form a basis for eligibility for benefits under the 
Montgomery GI Bill.  Because of the absence of legal merit or lack 
of entitlement under the law, the claim must be denied as a matter 
of law. 
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility to education benefits under Title 38, Chapter 30, of 
the United States Code is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



